DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 20-23, 26-29 and 38-39 is/are rejected under 35 U.S.C. 102(1)(a) as being clearly anticipated by Parker et al. US 11,137,421 B1 (hereinafter referred to as Parker).

Regarding claim 1, Parker teaches a monitoring system (fig. 1, elm. 22, col. 3, ln. 3) configured to sense two or more electrical parameters (current, voltage, col. 3, ln. 19-23) in an electrical power circuit, comprising: a current transformer (CT) (fig. 1, elm. 54A-54D, col. 4, ln. 35-43) configured to output a signal (abstract, clm. 1) representative of a quantity of electrical current present in a power circuit conductor (fig. 1, elm. 88, col. 4, ln. 31-35); and an antenna (fig. 9, elm. 604, col. 8, ln. 44-64), the antenna configured to sens (non-contact voltage sensors operate by detecting the changing electric field around objects conducting an alternating current (“AC”). The non-contact voltage sensors do not actually make direct contact with the conductor, col. 9, ln. 9-13), the electric field related to the electrical potential present in the power circuit conductor, whereby the antenna senses the electrical potential present in the power circuit conductor independent of whether electrical current is present in the power circuit conductor (fig. 10, will be zero or otherwise an insubstantial amount, col. 9, ln. 27-56). 
 
Regarding claim 2, Parker teaches the monitoring system of claim 1, wherein the power circuit conductor (fig. 1- 4, elm. 88, col. 4, ln. 31-35) is a conductor of a branch circuit in the electrical power circuit (col. 4, ln. 31-35).  

Regarding claim 3, Parker teaches the monitoring system of claim 1, further comprising a sensing module (fig. 4, elm. 80, col. 4, ln. 38-43), the sensing module comprising: a housing (fig. 2, enclosed in a plastic housing that includes an aperture 82 and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52), the housing having: an outer housing wall, and an inner housing wall, the inner housing wall defining an inner opening of the sensing module, the inner opening configured to permit the power circuit conductor (fig. 1- 4, elm. 88, col. 4, ln. 31-35) of the electrical power circuit to pass therethrough (fig. 2, plastic housing that includes that includes an aperture 82 enabling the power cable 88 to be extended through the central aperture of the core. The openings 82 defined by the toroidal cores of the transformers are preferably oriented substantially parallel to each other and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52); wherein the current transformer (fig. 1, elm. 54D, col. 4, ln. 35-43) is supported by the housing.  

Regarding claim 9, Parker teaches the monitoring system of claim 3, wherein the sensing module (fig. 4, elm. 80, col. 4, ln. 38-43) further comprises one or more leads (fig. 9, wire 608A, 608B, 608C, etc., col. 8, ln. 44-56), the one or more leads configured to provide a signal representative (abstract, clm. 1) of at least one of the electrical current or the electric field measured by the sensing module.  

Regarding claim 10, Parker teaches the monitoring system of claim 9, wherein the one or more leads (fig. 9, wire 608A, 608B, 608C, etc., col. 8, ln. 44-56) comprises: a CT lead (fig. 5, current transformer may be included with a flexible wire within a connector at the end thereof and a connector on the strip unit. The current transformer is then detachably connectable to the connector of the strip unit, col. 6, ln. 40-45), the CT lead being configured to provide a signal representative of the electrical current present in the power circuit conductor (fig. 1- 4, elm. 88, col. 4, ln. 31-35); and an antenna lead (608), the antenna lead being configured to provide a signal representative of the electric field generated by the power circuit conductor (abstract, clm. 1).  

Regarding claim 11, Parker teaches the monitoring system of claim 9, Parker teaches further comprising: a plurality of sensing modules (fig. 1- 4, ”… monitoring current in a plurality of branch circuits requires a plurality of current transducers, each one encircling one of the branch power cable(s) 88 that connect the power distribution panel to the load(s) of the respective branch circuit ...”, col.  4, ln. 31-43), (fig. 9, current transformer strip 600 to include non-contact voltage sensors 604A, 604B, 604C, etc. associated with each of the sensors 602A, 602B, 602C, col.  8, ln. 44-50) each of the plurality of sensing modules being configured to monitor a unique power circuit conductor of the electrical power circuit (fig. 1, plurality of branch circuits, col. 3, ln. 1-3); and a base (fig. 4, elm. 100, col. 4, ln. 57-63), the base supporting the plurality of sensing modules and comprising a common communication port (fig. 4, elm. 102, col. 4, ln. 57-63); wherein each of the plurality of sensing modules (fig. 4, 80A, 80B, 80C, 80D, col. 5, ln. 63-66) is communicatively coupled to the common communication port via the one or more leads.  

Regarding claim 12, Parker teaches the monitoring system of claim 11, further comprising a detection system (fig. 4, data processing module 22, col. 8, ln. 63-67), wherein: the detection system is communicatively coupled to the common communication port (fig. 4, elm. 102, col. 8, ln. 63-67); and the plurality of sensing modules (fig. 4, 80A, 80B, 80C, 80D, col. 5, ln. 63-66) are communicatively coupled with the detection system via the common communication port.  

Regarding claim 38, Parker teaches the system of claim 1, Parker teaches further comprising a detector system (fig. 4, data processing module 22, col. 8, ln. 63-67), in electrical communication with the current transformer (fig. 9, current transformer 602, col. 8, ln. 44-56) and the antenna (fig. 9, wire 604, col. 8, ln. 44-56), the detector system configured to receive signals (abstract, clm. 1) representative of the amount of electrical current present in the power circuit conductor (fig. 1, elm. 88, col. 4, ln. 31-35) from the current transformer and signals representative of the presence of electrical potential in the power circuit conductor from the antenna.  

Regarding claim 39, Parker teaches the system of claim 38, Parker teaches wherein the antenna (fig. 9, wire 604, col. 8, ln. 44-56) comprises a single lead (fig. 9, wire 608A, 608B, 608C, col. 8, ln. 44-56) configured to carry a signal from the antenna to the detector system (fig. 4, data processing module 22, col. 8, ln. 63-67).

Regarding claim 20, Parker teaches a sensing module system configured to sense electrical parameters (current, voltage, col. 3, ln. 19-23) in an electrical power circuit (fig. 1, plurality of branch circuits, col. 3, ln. 1-3), comprising: a plurality of sensing modules (fig. 4, four current transformer strips or support units 80A, 80B, 80C, 80D, col. 5, ln. 64-66) (fig. 9, current transformer strip 600 to include non-contact voltage sensors 604A, 604B, 604C, etc. associated with each of the sensors 602A, 602B, 602C, col.  8, ln. 44-50), each of the plurality of sensing modules configured to sense two or more electrical parameters of a unique power circuit conductor (fig. 1, elm. 88, col. 4, ln. 31-35) of the electrical power circuit, each of the plurality of sensing modules comprising: a housing (fig. 2, enclosed in a plastic housing that includes an aperture 82 and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52), the housing comprising: an outer housing wall, an inner housing wall, the inner housing wall defining an inner opening of the sensing module, the inner opening configured to permit the unique power circuit conductor to pass therethrough; a current transformer (CT) (fig. 2, elm. 54, col. 4, ln. 40-43) supported by the housing (fig. 2, plastic housing that includes that includes an aperture 82 enabling the power cable 88 to be extended through the central aperture of the core. The openings 82 defined by the toroidal cores of the transformers are preferably oriented substantially parallel to each other and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52), the CT configured to sense a first electrical parameter, the first electrical parameter being the electrical current present in the unique power circuit conductor passing through the inner opening; and an antenna (fig. 9, elm. 604, col.  8,  ln. 44-64) supported by the housing (fig. 9, non-contact voltage sensors may be electrically interconnected to the support 606 with a wire 608A, 608B, 608C, etc. with each wire electrically interconnected to respective traces supported on the support, col. 8, ln. 50-56), the antenna configured to sense a second electrical parameter, the second electrical parameter being an electric field generated by the unique power circuit conductor, the electric field related to the electrical potential present in the unique power circuit conductor, whereby the antenna senses the electrical potential present in the unique power circuit conductor independent of whether electrical current is present in the unique power circuit conductor (fig. 10, will be zero or otherwise an insubstantial amount, col. 9, ln. 27-56); and a base (fig. 4, elm. 100, col. 4, ln. 57-63), the base supporting the plurality of sensing modules.  

Regarding claim 21, Parker teaches the sensing module system of claim 20, wherein: each of the plurality of sensing modules (fig. 4, elm. 80, col.  4, ln. 38-43) (fig. 1- 4, ”… monitoring current in a plurality of branch circuits requires a plurality of current transducers, each one encircling one of the branch power cable(s) 88 that connect the power distribution panel to the load(s) of the respective branch circuit ...”, col.  4, ln. 31-43) comprises one or more leads (fig. 9, wire 608A, 608B, 608C, etc., col. 8, ln. 44-56), the one or more leads configured to provide information regarding the two or more electrical parameters (current, voltage, col. 3, ln. 19-23) to an external monitoring system (fig. 1, “…output to a communications interface 34 for transmission to another data processing system, such as a building management computer…”, col. 3, ln. 23-29).  

Regarding claim 22, Parker teaches the sensing module system of claim 21, wherein the base (fig. 4, elm. 100, col. 4, ln. 57-63) comprises a common communication port (fig. 4, elm. 102, col. 4, ln. 57-63), wherein: the common communication port is communicatively connected to each of the one or more leads (fig. 9, wire 608A, 608B, 608C, etc., col. 8, ln. 44-56) from the plurality of sensing modules(fig. 9, current transformer strip 600 to include non-contact voltage sensors 604A, 604B, 604C, etc. associated with each of the sensors 602A, 602B, 602C, col.  8, ln. 44-50); and the common communication port is communicatively connected to the external monitoring system (fig. 1, “…output to a communications interface 34 for transmission to another data processing system, such as a building management computer…”, col. 3, ln. 23-29); such that the external monitoring system receives the information regarding the two or more electrical parameters (current, voltage, col. 3, ln. 19-23)  from the one or more leads via the common communication port.  

Regarding claim 23, Parker teaches the sensing module system of claim 20, Parker teaches wherein the plurality of sensing modules (fig. 4, four current transformer strips or support units 80A, 80B, 80C, 80D, col. 5, ln. 64-66) are arranged in a spatially-aligned array on the base (fig. 4, elm. 100, col. 4, ln. 57-63). 
 
Regarding claim 26,  Parker teaches a method of sensing two or more electrical parameters (current, voltage, col. 3, ln. 19-23) in an electrical power circuit (fig. 1, plurality of branch circuits, col. 3, ln. 1-3), comprising: attaching a housing (fig. 2, enclosed in a plastic housing that includes an aperture 82 and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52) around a power circuit conductor (fig. 1, elm. 88, col. 4, ln. 31-35) of the electrical power circuit such that the power circuit conductor passes through an inner opening of the housing (fig. 2, plastic housing that includes that includes an aperture 82 enabling the power cable 88 to be extended through the central aperture of the core. The openings 82 defined by the toroidal cores of the transformers are preferably oriented substantially parallel to each other and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52); outputting a signal (abstract, clm. 1) representative of a quantity of a first electrical parameter of the power circuit conductor via a current transformer (CT) (fig. 1, elm. 54A-54D, col. 4, ln. 35-43) supported by the housing and positioned around the power circuit conductor (see fig. 1), the first electrical parameter being an electrical current present in the power circuit conductor; sensing a second electrical parameter of the power circuit conductor via an antenna (fig. 9, elm. 604, col.  8,  ln. 44-64), the second electrical parameter being an electric field generated by the power circuit conductor (non-contact voltage sensors operate by detecting the changing electric field around objects conducting an alternating current (“AC”). The non-contact voltage sensors do not actually make direct contact with the conductor, col. 9, ln. 9-13), wherein the electric field is related to the electrical potential present in the power circuit conductor, and the antenna sensing the electric potential present in the power circuit conductor is independent of whether electrical current is present in the power circuit conductor (fig. 10, will be zero or otherwise an insubstantial amount, col. 9, ln. 27-56).  

Regarding claim 27, Parker teaches the monitoring system of claim 26, Parker teaches wherein the power circuit conductor  (fig. 1, elm. 88, col. 4, ln. 31-35) is a conductor of a branch circuit in the electrical power circuit (fig. 1, plurality of branch circuits, col. 3, ln. 1-3).  

Regarding claim 28, Parker teaches the method of claim 26, Parker further teaches wherein the antenna (fig. 9, elm. 604, col.  8,  ln. 44-64) comprises an antenna array (fig. 9, non-contact voltage sensors 604A, 604B, 604C, col.  8,  ln. 44-64).  

Regarding claim 29, Parker teaches the method of claim 26, Parker teaches wherein the housing (fig. 2, enclosed in a plastic housing that includes an aperture 82 and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52) has: an outer housing wall, and an inner housing wall, the inner housing wall defining the inner opening of the housing (fig. 2, plastic housing that includes that includes an aperture 82 enabling the power cable 88 to be extended through the central aperture of the core. The openings 82 defined by the toroidal cores of the transformers are preferably oriented substantially parallel to each other and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6, 8, 15 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 1/3/29 above, and further in view of Beihoff et al. US 5,206,596 A (hereinafter referred to as Beihoff).

Regarding claim 5, Parker teaches the monitoring system of claim 3, Parker teaches wherein the antenna (fig. 9, elm. 604, col.  8,  ln. 44-64) is supported by the housing (see fig. 1, housing, col. 3,  ln. 4-10) and the CT (fig. 9, current transformer 602, col. 8, ln. 44-56) encircles the inner opening (fig. 9, the interior of the opening defined by the respective current sensors (e.g., iris)).
 	Parker does not teach encircles the inner opening and the CT encircles the inner opening.  
Beihoff teaches wherein the antenna (fig. 3, elm. 66, col. 3, ln. 60-63 ) encircles the inner opening  (see fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an E field sensor with an intensifying means to sense the E field established about the conductor, as taught in Beihoff in modifying the apparatus of Parker. The motivation would be intensifies the E field at the E field sensor.

Regarding claim 6, Parker teaches the monitoring system of claim 5, Parker does not teach wherein the antenna is positioned between the inner housing wall and the CT.  
Beihoff teaches the monitoring system of claim 5, wherein the antenna (fig. 3, elm. 66, col. 3, ln. 60-65) is positioned between the inner housing wall (fig. 3, elm. 70, col. 4, ln. 1-5), and the CT (fig. 3, elm. 68, col. 3, ln. 63-64).
The references are combined for the same reason already applied in the rejection of claim 5.

Regarding claim 8, Parker teaches the monitoring system of claim 4, Parker does not teach wherein the antenna encircles the power circuit conductor and the antenna is positioned between the power circuit conductor and the inner housing wall. 
Beihoff teaches the monitoring system of claim 4, wherein the antenna encircles (fig. 3, elm. 66, col. 3, ln. 60-65) the power circuit conductor (46) and the antenna is positioned between the power circuit conductor and the inner housing wall (see fig. 20).  
The references are combined for the same reason already applied in the rejection of claim 5.

Regarding claim 15, Parker teaches the monitoring system of claim 1, Parker does not teach wherein the antenna is galvanically isolated from the power circuit conductor. 
Beihoff teaches the monitoring system of claim 1, wherein the antenna (fig. 3, elm. 66, col. 3, ln. 60-65) is galvanically isolated from the power circuit conductor (col. 3, ln. 65-68). 

The references are combined for the same reason already applied in the rejection of claim 5.

Regarding claim 30, Parker teaches the method of claim 29, wherein the antenna is supported by the housing and wherein the antenna Parker does not teaches CT encircle the inner opening.  
Beihoff teaches the monitoring system of claim 29, wherein the antenna (fig. 3, elm. 66, col. 3, ln. 60-65) is supported by the housing (fig. 3, elm. 70, col. 4, ln. 1-5), and wherein the antenna and CT (fig. 3, elm. 68, col. 3, ln. 63-64) encircle the inner opening (see fig. 3).
The references are combined for the same reason already applied in the rejection of claim 5.

Regarding claim 31, Parker teaches the method of claim 30, Parker does not teaches wherein the antenna is positioned between the inner housing wall and the CT.  
Beihoff teaches the method of claim 30, wherein the antenna (fig. 3, elm. 66, col. 3, ln. 60-65) is positioned between the inner housing wall and the CT (fig. 3, elm. 68, col. 3, ln. 63-64).  
The references are combined for the same reason already applied in the rejection of claim 5.

Claims 16-19 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker as applied to claim 1 above, and further in view of Lindsey et al. US 2018/031611 A1 (hereinafter referred to as Lindsey).

Regarding claim 16, Parker teaches the monitoring system of claim 1, Parker does not teach further comprising a temperature sensor, the temperature sensor configured to measure a temperature of the power circuit conductor.  
Lindsey teaches further comprising a temperature sensor, the temperature sensor (fig 3, temperature sensor 114, par. [0059]) configured to measure a temperature of the power circuit conductor (fig. 4, elm. 10, par. [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dynamic real time transmission line monitor, sensor configured to sense in real time at least one of a temperature, a position, a current, an acceleration, a vibration, a tilt, a roll, or a distance to a nearest object, as taught in Lindsey in modifying the apparatus of Parker. The motivation would be monitor to transmits the signal from the antenna while a corona discharge from the antenna.

Regarding claim 17, Parker teaches the monitoring system of claim 1, Parker does not teach wherein the temperature sensor comprises at least one of: a thermocouple, a resistive temperature device, a thermistor, an infrared radiator, a bimetallic device, a liquid expansion device, and a silicon diode.  
Lindsey teaches wherein the temperature sensor comprises at least one of: a thermocouple, a resistive temperature device, a thermistor, an infrared radiator, a bimetallic device, a liquid expansion device, and a silicon diode (thermocouple or an infrared temperature measuring device, par. [0059]).  
The references are combined for the same reason already applied in the rejection of claim 16.
Regarding claim 18, Parker teaches the monitoring system of claim 16, further comprising a sensing module (fig. 4, elm. 80, col.  4, ln. 38-43), the sensing module comprising: a housing (fig. 2, enclosed in a plastic housing that includes an aperture 82 and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52) the housing having: an outer housing wall, and an inner housing wall, the inner housing wall defining an inner opening of the sensing module the inner opening configured to permit a power circuit conductor of the electrical power circuit to pass therethrough (fig. 2, plastic housing that includes that includes an aperture 82 enabling the power cable 88 to be extended through the central aperture of the core. The openings 82 defined by the toroidal cores of the transformers are preferably oriented substantially parallel to each other and oriented substantially perpendicular to the longitudinal axis 90 of the support 86, col. 4,  ln. 45-52); wherein the current transformer (fig. 3, elm. 68, col. 3, ln. 63-64).
Parker does not teach the temperature sensor are supported by the housing  the temperature sensor supported adjacent to the inner housing wall. 
Lindsey teaches the temperature sensor (fig 3, temperature sensor 114, par. [0059]) are supported by the housing (fig. 7, elm. 120, 140, 151, 152, par. [0061], [0067]), the temperature sensor supported adjacent to the inner housing wall (fig. 7, elm. 151, 152, par. [0067]). 
The references are combined for the same reason already applied in the rejection of claim 16.

Regarding claim 19, Parker teaches the monitoring system of claim 18, Parker does not teach wherein the temperature sensor is within the inner opening.  
Lindsey teaches wherein the temperature sensor (fig 3, temperature sensor 114, par. [0059]) is within the inner opening (fig 3, temperature sensor 114, par. [0059]).  
The references are combined for the same reason already applied in the rejection of claim 16.

Regarding claim 35, Parker teaches the monitoring system of claim 26, Parker does not teach further comprising: sensing a third electrical parameter of the power circuit conductor via a temperature sensor, the third electrical parameter being the temperature of the power circuit conductor.  
Lindsey teaches further comprising: sensing a third electrical parameter (temperature, par. [0059]) of the power circuit conductor (fig. 4, elm. 10, par. [0059]) via a temperature sensor (fig 3, temperature sensor 114, par. [0059]), the third electrical parameter being the temperature of the power circuit conductor.  

The references are combined for the same reason already applied in the rejection of claim 16.


Response to Arguments
Applicant’s arguments, see pages 15-18, filed July 21, 2022, with respect to the rejection(s) of claims 1-3, 5-6, 8-10, 15 and 26-31 under U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
      However, upon further consideration, a new ground(s) of rejection is made Parker Applicant’s arguments with respect to claims 1-3, 9-12, 20-23, 26-29 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection,  a rejection is made Parker in view Beihoff Applicant’s arguments with respect to claims 5-6, 8, 15 and 30-31 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection and  a rejection is made Parker in view Lindsey Applicant’s arguments with respect to claims 16-19 and 35 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858